DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The first paragraph of the specification should be updated to recite that “The present application is a divisional of Serial Number 16/099,994, filed on November 8, 2018, that has issued as U.S. Patent No. 10,947,480”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "alkyl benzene sulphonate and/or alcohol ether sulphate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that claim 1, from which claim 6 depends from, requires the anionic surfactant component to be sodium lauryl ether sulphate or sodium dodecyl benzene sulphonate.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Braeckman et al, US 2012/0046214.
Braeckman et al, US 2012/0046214, discloses a liquid hand dishwashing detergent composition comprising 5-30% by weight of an ethoxylated anionic surfactant, such as ethoxylated dodecyl sulphates (see paragraphs 21-29), 0.5-2% by weight of an alkoxylated branched nonionic surfactant, such as a Guerbet C10 alcohol ethoxylate containing 3-8 moles of ethylene oxide (see paragraphs 30-43), additional anionic surfactants, such as C11-18 alkyl benzene sulphonates (see paragraphs 45-50), and adjunct ingredients, such as enzymes (see paragraphs 83-89), per the requirements of the instant invention.  Specifically, note Examples 6, 8 and 11 in Table 2, which contain 18.7-26.9% by weight of an alkyl C10-14 ethoxy sulphate, 1-3% by weight of a 3-propyl heptanol ethoxylated surfactant containing 3 moles of ethylene oxide, 8% by weight of sodium alkyl benzene sulfonate, and adjunct ingredients.  Therefore, instant claims 1-9 are anticipated by Braeckman et al, US 2012/0046214.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-9 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the
alternative, under 35 U.S.C. 103 as obvious over Dailey et al, US 2009/0023820.
	Dailey et al, US 2009/0023820, discloses a surfactant containing mixture

containing 8-12 carbon atoms and 3-30 ethoxy groups with an average degree of
branching of at least 1, a long-chain component comprising the alkoxylation product of
alkanols containing 13-20 carbon atoms and 3-30 ethoxy groups, and sulfate esters
(see abstract). It is further taught by Dailey et al that a suitable short chain component
is a C10 Guerbet alcohol mixture (see paragraph 22), that the composition further
contains linear alkyl benzenesulfonates, fatty alcohol ether sulfates, and perfumes (see
paragraph 57), that the composition is used in a process to wash textiles (see
paragraph 63), and that the anionic surfactants are present in an amount of 3-30% by
weight (see paragraphs 115-121 and 181), per the requirements of the instant invention.
Specifically, note the Examples in Paragraphs 202-220. Therefore, instant claims 1-9
are anticipated by Dailey et al, US 2009/0023820.
	In the alternative that the above disclosure is insufficient to anticipate the above
listed claims, it would have nonetheless been obvious to the skilled artisan to produce
the claimed composition, as the reference teaches each of the claimed ingredients
within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 10, 2021